Title: From John Adams to Benjamin Waterhouse, 2 December 1814
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir,
Quincy Decr. 2. 1814

Gerry! Gerry! Gerry! You was the last of my Colleagues! I am left alone! It cannot be long before I Shall Join you. What Tidings Shall I carry to you? That a total degeneracy has prevail’d ; or that the ancient Virtues are revived?
Are there none who rejoice in this Exit? I Shall Soon give them another moment of delight: and much good may it, do them.
Ames and Parsons Sett the World in a howl of Grief. Dana and Gerry die, without Ceremony!
I cannot write of the amiable Family. The thought of them affects me too much; more than I can bear.
The 37th. Psalm cannot be reconciled to the History or Experience of this Life. It must have a prophetic relation to another and a better.
Present my Compliments to your Daughters, and if they are reading the Discourses on Davila, pray them to compare him with the History of the World Since 1789.  Your Friend
John Adams